Citation Nr: 0512061	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  00-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
perianal cyst. 

2.  Entitlement to service connection for lipoma, left thigh; 
skin tag left buttock (acrochordon); back epidermoid 
inclusion cyst with left heavy scar; and right inner canthus 
of the eye with similar one on left cheek (claimed as cysts).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran appeared at a hearing at the RO in June 2000.

This matter was previously before the Board in October 2003.  
At that time, the issue before the Board was whether new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for cysts.  The Board found 
that new and material evidence had been received to reopen 
the claim.  The Board remanded the matter for further 
development, to include a VA examination.  

The veteran was afforded the requested VA examination in 
August 2004.  Following the VA examination, the RO, in a 
November 2004 rating determination, granted service 
connection for hydradenitis suppurativa and assigned a 10 
percent disability evaluation, effective May 10, 1999.  The 
RO denied service connection for all other skin disorders 
listed on the title page of this decision.  The veteran has 
not withdrawn his request for service connection for these 
disorders.  As such, the Board will address these issues as 
they are now ready for appeal.  


FINDINGS OF FACT

1.  The veteran suffered a perianal cyst during active duty 
service. 

2.  Lipoma, left thigh; skin tag left buttock (acrochordon); 
back epidermoid inclusion cyst with left heavy scar; right 
inner canthus of the eye with similar one on left cheek 
(claimed as cysts), all began after service and are unrelated 
to service.  

3.  A relationship between the veteran's service-connected 
hydradenitis suppurativa and any current lipoma, left thigh; 
skin tag left buttock (acrochordon); back epidermoid 
inclusion cyst with left heavy scar; or right inner canthus 
of the eye with similar one on left cheek (all claimed as 
cysts), has not been demonstrated.


CONCLUSIONS OF LAW

1.  Residuals of a perianal cyst were incurred during the 
veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004). 

2.  Lipoma, left thigh; skin tag left buttock (acrochordon); 
back epidermoid inclusion cyst with left heavy scar; and 
right inner canthus of the eye with similar one on left cheek 
(all claimed as cysts) were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Lipoma, left thigh; skin tag left buttock (acrochordon); 
back epidermoid inclusion cyst with left heavy scar; and 
right inner canthus of the eye with similar one on left cheek 
(all claimed as cysts) are not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 1999 
and November 2004 rating determinations, the November 1999 
statement of the case, the November 2000, July 2002, and 
November 2004 supplemental statements of the case, and the 
June 2003, March 2004, and December 2004 VCAA letters, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the statement and supplemental statements of the 
case and in the VCAA letters the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the December 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's July 1999 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
June 2003, March 2004, and December 2004 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The veteran was afforded the opportunity to submit 
additional evidence and a VA examination was performed.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all available 
inservice, VA, and outpatient treatment records have been 
obtained in connection with his claim and that he has been 
afforded several examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that a portion of the veteran's service 
medical records appear to be missing.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A review of the veteran's available service medical records 
reveals that the veteran was seen with complaints of a cyst 
on his tailbone in 1974.  On his July 1975 report of medical 
history, the veteran checked the "no" box when asked if he 
had or had ever had a skin disease.  At the time of the 
veteran's August 1975 service separation examination, there 
were no complaints or findings of a skin disorder.  

In February 1976, the veteran was seen with complaints of a 
recurrent perianal abscess.  

At the time of a May 1976 VA examination, normal findings 
were reported for the skin.  

In an April 2000 statement, J. C., stated that the veteran 
was a guest at his house while in the service and that the 
veteran complained of soreness and an abnormal growth on his 
buttock.  J. C. noted that the veteran went for treatment 
while in service and learned that the soreness and pain were 
a result of a cyst.

At the time of his June 2000 personal hearing, the veteran 
testified that he had no cysts prior to entering service.  He 
noted that the cysts began to develop after he received a 
number of shots when being inducted into the military.  He 
indicated that he did not pay much attention to them until 
they got much bigger and it was difficult for him to sit or 
walk. He testified that he reported to sick bay.  The veteran 
noted that he had been on active duty for about three weeks 
when the cysts started.  He indicated that the cyst on his 
buttocks was lanced.  The veteran stated that he also had a 
cyst on his eye, under his arms, in his groin area, on his 
thighs, and on his back.  He testified that he received 
treatment for all those cysts while in service.  The veteran 
reported that he was taking tetracycline for the cysts.  

At the time of an August 2000 VA examination, the veteran was 
noted to have had status post multiple incision and drainage 
of cysts throughout the body surface over 20 times.  The 
veteran complained of chronic trouble with skin lesions since 
he was in boot camp in San Diego in 1972.  He noted that he 
would start getting them 5 or 6 at a time and that they would 
appear on his face, axilla, groin area, and legs.  The 
examiner stated that after looking at the records thoroughly, 
they were called numerous things including sebaceous cysts, 
lipomas, hydradenitis suppurativa, possible mucous cele 
epidermal cyst, etc.  The veteran was noted to have had 
multiple incisions and drainage over the years with oral 
antibiotic treatments and antibiotic creams.  They continued 
to reappear despite treatment.  The veteran complained that 
he currently had one on the inner right canthus of his eye 
that was supposed to be followed by plastic surgery for 
possible mucocele.  It was never operated on because of 
uncontrolled high blood pressure.  

The veteran indicated that the problems were chronic and 
intermittent in nature.  They were worse in the summer months 
and seemed to worsen in the intertriginous areas.  Besides 
pain, they were usually exudative of a white cheezy substance 
and pruritic in nature.  

Physical examination revealed a 3 x 4 cm cyst in his back 
with white cheezy exudate.  It was hard, firm, warm, and very 
painful to the touch.  The veteran had large pedunculated 
papules on his left lower back and also on his forearm that 
were unremarkable.  The was a 1/5 x1/5 cm nodule on the left 
dorsal forearm that looked epidermoid in nature without 
sebaceous cyst.  He also had a 2 x 2 cm nodule on his right 
inner canthus, which presently had no exudate but was 
fluctuant and mobile.  The veteran also had a 3 x 3 cm left 
inner thigh lipoma that was below the skin without redness or 
edema but was tender to the touch.  On inspection of the anal 
cleft, there was a large area of hypopigmentation from 
chronic tinea probably with some coxiation of skin.  However, 
there was no ulceration, crusting, or any active nodules, 
cysts, or lesions, present.  The veteran also had some 
similar areas in the armpits, bilaterally.  

Diagnoses of history of chronic lesions consistent with 
either sebaceous cysts, lipomas, hydradenitis suppurativa, 
and status post multiple I & D incisions of various cysts 
throughout the body surface area times 20, were rendered.  

It was the examiner's opinion that the cysts were of common 
etiology because two separate cultures grew out 
corynebacterium.  

In October 2003, the Board remanded this matter for further 
development, to include a VA examination to determine the 
nature, extent, and appropriate diagnosis (if any) of the 
claimed cyst condition.  The examiner was requested to 
determine whether it was at least as likely as not that the 
veteran's current cysts, if any, were etiologically related 
to his active military service.  

In August 2004, the veteran was afforded the requested 
examination.  The examiner noted that the veteran was 
currently under treatment for hypertension and insulin 
dependent diabetes mellitus and that he had been treated for 
a urinary tract infection, hydrocele, osteoarthritis, 
scoliosis, cellulitis, and abscess.  It was further observed 
that he had had a lipoma removed from his left thigh in 
February 2004.  The area was opened, drained, and required 
packing.  The examiner also noted that the veteran had had a 
previous diagnosis of hepatitis C.  

The examiner observed that the veteran had problems that 
related to individual skins lesion such as a lipomas of the 
left thigh, an epidermoid inclusion cyst of the back high in 
the upper part of the thoracic spine area at about the level 
of the thoracic vertebra 2, epidermoid inclusion cyst from 
the inner canthus of the right eye, and ordinary skin tags, 
one of which was excised on or about April 10, 2001, and 
reported as an acrochordon.  The examiner also noted that the 
veteran had apparently had hydradenitis suppurativa in the 
left groin, both buttocks, both axillae, and in the perianal 
area.  

The examiner indicated that hydradenitis suppurativa 
apparently was present while the veteran was on active 
service.  He further observed that he was in agreement with 
the September 1999 rating board that the veteran's service 
medical records between 1972 and 1975 were incomplete.  The 
examiner also noted that there was no mention of cysts on the 
veteran's service separation examination.  The veteran 
indicated that he really had no service separation 
examination and that he had a cyst near his anus at the time 
of that examination.  The examiner noted that this may have 
been well supported by a note that he was treated in February 
1976 for a perianal cyst.  

The examiner indicated that hydradenitis suppurativa was a 
condition that tended to be chronic, recurrent, and lifelong.  
He noted that there were periods when it was quiescent.  He 
stated that some people were more affected by this than the 
veteran appeared to be.  He observed that the veteran's 
hydradenitis had always responded well to treatment.  The 
examiner noted that the veteran was treated for hydradenitis 
suppurativa on two occasions in May 1999.  The examiner 
stated that he was not suggesting any relationship between 
skin tags, epidermoid inclusion cysts, or lipomas, and 
hydradenitis.  He stated that he found ample evidence so that 
a diagnosis was firm in that he started having hydradenitis 
in the left groin and around the buttock when he was in 
service and later developed some in both axillae.  He 
indicated that it was significantly more likely that the 
hydradenitis that the veteran had was related to what he had 
in service even though there were no records to prove it.  

The examiner noted that after examining the veteran, he 
requested photographs including a 7 cm x 2 cm keloid laden 
scar high over the top of the thoracic spine in the midline 
in the back where he had a epidermoid inclusion cyst removed.  
Photographs were also taken of both axallae, the left groin, 
the left thigh where he had a lipoma removed, and both 
buttocks including an old healed scar on the left and a much 
more recent scar which was subacute and almost healed on the 
right.  The veteran was also noted to have a clean transverse 
2 cm scar over the sternum where he had a cyst removed.  The 
veteran was also noted to have had one removed from his left 
cheek which appeared to have recurred.  Photographs of these 
areas were also requested.  

The examiner indicated that it was more likely than not that 
the veteran started having hydradenitis suppurativa in the 
service, had lesions in the left groin and the left crura 
area and both buttocks, and then later developed some in the 
axillae.  He further observed that the veteran claimed to 
have a perianal sore or cyst at the time of separation which 
seemed to be supported by a later note in February 1976 which 
showed treatment for a perianal cyst.  The Board interprets 
this comment by the VA examiner as acknowledgement that the 
veteran had a perianal cyst during service, and service 
connection for this disorder is therefore warranted.  

However, the preponderance of the competent evidence is 
against a finding that the various other skin disorders are 
related to service or to the service-connected disabilities.  
The VA examiner expressly stated that the following cystic or 
similar areas were unrelated to the hydradenitis: lipoma left 
thigh; skin tag left buttock (acrochordon); back epidermal 
inclusion cyst, which left a heavy scar; right inner canthus 
of the eye; and a similar one on the left cheek.  

The examiner indicated that each diagnosis was stated 
precisely and that no lack of diagnoses were found.  He noted 
that the onset of the skin problems as they related to 
hydradenitis suppurativa occurred while he was on active 
duty.  He further observed that the onset of other problems 
was sporadically over the years after he became a veteran.  
He noted that the course of hydradenitis was 
characteristically prolonged whereas the course of the cysts 
and skin tags indicated prompt response to treatment.  

Following the August 2004 VA examination, the RO granted 
service connection for hydradenitis suppurativa and assigned 
a 10 percent disability evaluation.  

As to service connection on a direct basis for lipoma, left 
thigh; skin tag left buttock (acrochordon); back epidermoid 
inclusion cyst with left heavy scar; and right inner canthus 
of the eye with similar one on left cheek, the Board notes 
that while a portion of the veteran's service medical records 
are missing, the available service medical records make no 
reference to a skin disorder other than a notation of a cyst 
on his tailbone in 1974.  The veteran's service separation 
examination and report of medical history is also devoid of 
findings of a skin problem.  Although the Board notes that 
the veteran was treated for a perianal cyst in February 1976, 
normal findings for the skin were reported at the time of a 
May 1976 VA examination.  

Moreover, the August 2004 VA examiner, following a thorough 
review of the record and a comprehensive examination of the 
veteran, indicated that the onset of the veteran's skin 
problems, other than hydradenitis suppurativa, occurred over 
the years after he became a veteran.

The record is also devoid of any medical opinion relating his 
current lipoma, left thigh; skin tag left buttock 
(acrochordon); back epidermoid inclusion cyst with left heavy 
scar; or right inner canthus of the eye with similar one on 
left cheek to his service-connected hydradenitis suppurativa.  
Moreover, following a thorough review of the file and an 
examination, the August 2004 examiner specifically indicated 
that there was no evidence that the veteran's lipoma, left 
thigh; skin tag left buttock (acrochordon); back epidermoid 
inclusion cyst with left heavy scar; right inner canthus of 
the eye with similar one on left cheek was due to his 
service-connected hydradenitis suppurativa.  

The Board finds that the August 2004 VA examiner's opinion 
that that the veteran's lipoma, left thigh; skin tag left 
buttock (acrochordon); back epidermoid inclusion cyst with 
left heavy scar; and right inner canthus of the eye with 
similar one on left cheek are not related to his period of 
service or to his service-connected hydradenitis suppurativa 
is more probative.  It was based upon an entire review of the 
veteran's claims folder as well as a thorough physical 
examination. 

The preponderance of the evidence shows that any current 
lipoma, left thigh; skin tag left buttock (acrochordon); back 
epidermoid inclusion cyst with left heavy scar; right inner 
canthus of the eye with similar one on left cheek is not 
related to the veteran's period of service or his service-
connected hydradenitis suppurativa.  Therefore, service 
connection is not warranted for lipoma, left thigh; skin tag 
left buttock (acrochordon); back epidermoid inclusion cyst 
with left heavy scar; or right inner canthus of the eye with 
similar one on left cheek.  

In closing, the Board notes that the hydradenitis suppurativa 
which has already been service-connected appears to include 
an area on the right buttock.  Moreover, by this decision the 
Board has also found that service connection for residuals of 
a perianal cyst is warranted.  However, the VA examiner has 
rendered an opinion that the other various skin disorders are 
not related to service.  Neither the veteran nor the Board 
have the necessary medical training to render medical 
diagnoses or medical opinions as to causation.  In reaching a 
decision, the Board must therefore rely on the opinions of 
medically trained individuals.  In this case, the competent 
medical evidence of record is against a finding that the 
various skin disorders (other than the already service-
connected hydradenitis suppurative and the residuals of a 
perianal cyst which are being service-connected by this 
decision) are related to service.  


ORDER

Entitlement to service connection for residuals of a perianal 
cyst is warranted.  To this extent, the appeal is granted. 

Entitlement to service connection for lipoma, left thigh; 
skin tag left buttock (acrochordon); back epidermoid 
inclusion cyst with left heavy scar; and right inner canthus 
of the eye with similar one on left cheek is not warranted.  
To this extent, the appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


